Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to claim set of 10/11/2021

 
Claims pending	1-5,8,13-14,42,62 ,66,132,134-137,152
Claims currently under consideration	1-5,8,13-14 ,42,62,66,132,134-137,152
 


Priority
This application has a filing date of 08/07/2020 and is a 371 of PCT/US2019/017326 filed 02/08/2019. PCT/US2019/017326 has PRO 62/628,815 02/09/2018.

Withdrawn Objection(s) and/or Rejection(s)
All rejections from the previous Office action are hereby withdrawn in view of Applicants amendments.

New Claim Rejection(s)  – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


Claims 1-5,8,13-14 ,42,62,66,132,134-137,152 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection concerns new matter.
Claims 1,66 and 152 have each been  amended to be drawn to m being from 1 to 100 and the current remarks do not point to where support may be found in the originally filed disclosure. While the examiner acknowledges description for m being 100 may be found in the original claims, the examiner does not find implicit or explicit support for the currently claimed subgenus of m from 1 to 100 or else species of m being 1 in the priority documents nor original disclosure.
Applicants are reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See  MPEP 714.02,  paragraph 5, last sentence and also MPEP 2163.06 I.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time Applicant should therefore specifically point out the support for any amendments made to the disclosure.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5,8,13-14 ,42,62,66,132,134-137,152 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1,66 and 152 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the metes and bounds uncertain are as follows.

In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
In so far as the metes and bounds of the offending claim(s) may not be interpreted properly for the reasons above, all dependent claims therefrom claim 1 and 66 are rejected as being indefinite as well.

New Claim Rejection(s)  – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5,8,42,66 and 62,132,134,135 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al (US 5932546) in view of Patel et al (US PG-Pub 20160367961; of record) as evidenced by as evidenced by US 5143854 to Pirrung et al  and US PG-Pub 20120238477 of Albert et al (of record and referred to hereafter as ‘854 and ‘477 respectively).
Barrett et al teach throughout the document and especially the abstract, peptides which activate the thrombopoietin receptor. In columns 3-5, particularly. Barrett et al disclose peptides like formulas I and Ia when m=p=14; B=X=Cys therefore X’=B’=S;u=v=1; and Z1 is a disulfide, for instance and thereby read on claims 1(in part), 2,3,4,5,8,42,66.
Barrett et al do not teach Y as a connection to a Si/SiO2 microarray substrate with at least 10,000 features per square cm for in situ synthesis such as recited in claims 1,62,132,134,135
	As in claims 1,62,132,134, Patel et al teach throughout the document and especially the document claims, figures and example 1: light directed synthesis of in situ cyclized peptides connected to the microarray surface with various linkers; in paragraph 0613, Patel et al incorporate by reference ‘477, which in turn teach at least 10,000 peptide features per square cm; and finally in paragraph 0558, Patel et al incorporate by reference ‘854, which in turn teach at least a Si/SiO2 substrates in column 11 line 14+.
	It would have been prima facie obvious for one of ordinary skill in the art, at the time the claimed invention was made to have synthesized the thrombopoietin peptides of Barrett as cyclic peptides on a microarray as in Patel et al. 
One of ordinary skill in the art would have been motivated to synthesizzed the thrombopoietin peptides of Barrett as cyclic peptide on a microarray as in Patel et al for the benefits of efficiently characterizing the activity of a large number of drug candidates in parallel as suggested by Patel in paragraphs 0006-0010 and moreover Barrett et al indeed suggests cyclic variants for treating thrombocytopenia in section E starting in column 23.
. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639
15JAN2022